 
 
I 
111th CONGRESS
1st Session
H. R. 3708 
IN THE HOUSE OF REPRESENTATIVES 
 
October 1, 2009 
Mr. Garrett of New Jersey introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude from gross income the earned income of a spouse of a member of the Armed Forces of the United States serving in a combat zone. 
 
 
1.Short titleThis Act may be cited as the Strengthening America’s Military Families Act of 2009. 
2.Exclusion from gross income for earned income of a spouse of a member of the Armed Forces serving in a combat zone 
(a)In generalSection 112 of the Internal Revenue Code of 1986 (relating to certain combat zone compensation of members of the Armed Forces) is amended by redesignating subsections (c) and (d) as subsections (d) and (e), respectively, and by inserting after subsection (b) the following new subsection: 
 
(c)Spouses of members of the Armed Forces 
(1)In generalIn the case of an individual who is the spouse of a member of the Armed Forces of the United States during any part of any month during the taxable year, gross income does not include the earned income of such individual for such month if the compensation of such member was excluded from gross income for such month by reason of subsection (a), (b), or (e). 
(2)LimitationThe amount excluded under paragraph (1) for any month shall not exceed the maximum amount specified in subsection (b) for such month. 
(3)Earned incomeFor purposes of paragraph (1), the term earned income has the meaning given such term by section 911(d)(2). 
(4)Marital statusFor purposes of this subsection, marital status shall be determined under section 7703, except that subsection (a)(1) thereof shall be applied on a monthly basis instead of an taxable year basis.. 
(b)Conforming amendments 
(1)The heading for section 112 of such Code is amended to read as follows: 
 
112.Certain combat zone-related compensation of members of the Armed Forces. 
(2)The item relating to section 112 in the table of sections for part III of subchapter B of chapter 1 of such Code is amended to read as follows: 
 
 
Sec. 112. Certain combat zone-related compensation of members of the Armed Forces.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2008. 
 
